The court in a trial as to damages only permitted the jury to consider proofs indicating that the injury complained of had aggravated a pre-existing condition. From our examination of the pleadings and proofs, the issue was properly raised. However, there is nothing before us for determination because the grounds of appeal, in so far as they relate to the admission of the testimony, are faulty in that they do not state the names of witnesses, or the questions and answers objected to and ruled upon by the trial judge. Booth v. Keegan, 108 N.J.L. 538;Corby v. Ward, 112 Id. 489; Diamond Rubber Co. v.Feldstein, 112 Id. 514; Smith v. Smith, 113 Id. 506. Further, it does not appear that any request to charge upon the point of aggravation of a pre-existing condition was made, but assuming that it was, the ground of appeal is faulty because it does not embody the actual language of any request. Booth v.Keegan, supra.
The judgment is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None. *Page 103